         Case 1:16-cr-00281-PGG Document 869
                                         868 Filed 05/12/20
                                                   05/11/20 Page 1 of 1




                               JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                       TEL 212-966-5612
                                       FAX 646-651-4559
                                      www.jamesneuman.com
                                    james@jamesneuman.com

                                                       May 11, 2020
                                                                  The application is denied. Sentencing will
                                                                  proceed on July 7, 2020.
BY ECF
Hon. Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

               Re: United States v Rosario, 16 Cr. 281(PGG)           May 12, 2020

Your Honor:

               This letter is submitted to request that the sentencing date for Manuel Rosario, which
is now scheduled for July 7, 2020, be re-scheduled to sometime in early June. Previously, this Court
postponed the sentencing date a number of times, most recently from May 29th to July 7th. Mr.
Rosario, however, is anxious for his sentencing to occur as soon as possible. I also note that both
parties have submitted sentencing memoranda.

               For these reasons, we ask that the sentencing date be changed to sometime in early
June.


                                                       Respectfully submitted,

                                                             s/s
                                                       James E. Neuman
